DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending.
Claims 1-5 and 13-17 were amended.	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/10/2021 and 11/3/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-5 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 6/1/2021. Accordingly, the objections to the claims have been withdrawn.
However, as amended: claim 3 listed as amended has not been properly amended with the proposed correction. For the purposes of practicing compact prosecution, the examiner interprets the claim including the term –integrally— instead of “integratedly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrez (US 3178734 A), herein referred to as Carrez.
Regarding claim 1, Carrez discloses a sleeping bag assembly comprising: a sleeping bag including a top layer (upper sheet 2) and a bottom layer (bottom sheet 3), the top layer and the bottom layer integrally connected as part of a unitary structure to form the sleeping bag (see FIG. 1; upper and bottom sheets 2 and 3 are coupled together along their side edges and bottom edge); one or more connecting portions (slide fastener element 8 and 9); and a quilt (quilted member 7) coupled to the sleeping bag via the one or more connecting portions (quilted member 7 connects to upper and bottom sheets via fastener element 9), a lower portion of the quilt disposed on an upper portion of the top layer when the quilt is coupled to the sleeping bag (see FIG. 1).
Regarding claim 2, Carrez discloses the one or more connecting portions are integrally formed with the sleeping bag (see FIG. 1 and 2; slider fastener elements 8 and 9 are coupled to the upper sheet 2 and bottom sheet 3)
Regarding claim 3, Carrez discloses the one or more connecting portions are integrally formed with the quilt (see FIG. 1 and 2; slider fastener elements 9 are integrally coupled to the edges of the quit as well as the upper sheet 2 and bottom sheet 3). 
Regarding claim 4, Carrez discloses the one or more connecting portions are integrally formed with the sleeping bag and one or more connecting portions are integrally formed with the quilt, the one or more connecting portions of the sleeping bag coupled to the one or more connecting 
Regarding claim 5, Carrez discloses the one or more connecting portions are integrally formed with a body portion of the sleeping bag at a first corner of the body portion, at a second corner of the body portion, at a third corner of the body portion, and at a fourth corner of the body portion and one or more connecting portions are integrally formed with the quilt at a first corner of the quilt, at a second corner of the quilt, at a third corner of the quilt, and at a fourth corner of the quilt, the one or more connecting portions of the sleeping bag coupled to the one or more connecting portions of the quilt (see FIG. 1 and 2; slider fastener members 8 and 9 are disposed along the sides and foot end perimeters of the upper sheet 2, bottom sheet 3, and quilted member 7 thereby connecting at the claimed corners recited).
Regarding claim 6, Carrez discloses the quilt is detachably coupled to the sleeping bag via the one or more connecting portions (slide fastening elements 8 and 9 are detachably fastenable).
Regarding claim 7, Carrez discloses when the quilt is coupled to the sleeping bag, the quilt is sized and configured to drape over and extend past one or more edges of the sleeping bag. Examiner notes the quilted member 7 is longer across a transverse direction of the upper sheet 2 and bottom sheet 3 and when connected to the sheets, the quilted member 7 can extend over the longitudinal edges of the sheets.
Regarding claim 9, Carrez discloses when the quilt is coupled to the sleeping bag, the quilt is sized and configured to cover one or more seams of the sleeping bag (see FIG. 4; quilted member 7 drapes past the longitudinal and foot edges of the upper sheet 2 and bottom sheet 3).
Regarding claim 10, Carrez discloses when the quilt is coupled to the sleeping bag, the quilt is sized and configured to cover one or more zippers of the sleeping bag (see FIG. 4; quilted member 7 drapes past the longitudinal and foot edges of the upper sheet 2 and bottom sheet 3, effectively covering the slider fastener elements 8 and 9).
Regarding claim 11, Carrez discloses when the quilt is coupled to the sleeping bag, the quilt is sized and configured to form a seal about a portion of the sleeping bag (see FIG. 1 and 2; quilted member 7 seals around the longitudinal edges and foot edge of the upper sheet 2 and bottom sheet 3).
Regarding claim 12, Carrez discloses the sleeping bag comprises: a body portion, the quilt draping over the body portion and configured to form a seal about the body portion; and a top flap coupled to the body portion, the quilt draping over a portion of the top flap. See FIG. 2, body portion and top flap are integrally formed as bottom sheet 3 where quilted member 7 extends past a portion of the top flap. Examiner notes that since there is no explicit distinction between the top flap and body portion, the line dividing the two elements can be arbitrarily drawn to be just below the edge of the quilted member 7.
Regarding claim 17, Carrez discloses a quilt (quilted member 7) comprising one or more connecting portions (slider fastener element 9) configured to couple the quilt to a sleeping bag, the sleeping bag including a top layer (upper sheet 2) and a bottom layer (bottom sheet 9), the top layer and the bottom layer integrally connected as part of a unitary structure to form the sleeping bag (see FIG. 1), the sleeping bag having a generally tubular shape (examiner notes the sleeping bags comprise flexible materials where the shape of the sleeping bag with an occupant within will be shaped generally tubular), the quilt including a lower portion that is sized and configured to be disposed on an upper portion of the top layer of the quilt when the quilt is 
Regarding claim 18, Carrez discloses when the quilt is sized and configured to form a seal about a portion of the sleeping bag (see FIG. 1 and 2; quilted member 7 seals around the longitudinal edges and foot edge of the upper sheet 2 and bottom sheet 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carrez, in view of Kircher (US 5193235 A), herein referred to as Kircher.
Regarding claim 8, Carrez does not explicitly disclose when the quilt is coupled to the sleeping bag, the quilt is sized and configured to extend past a top portion, a left side, a right side, and a bottom portion of the sleeping bag. Kircher, however, discloses a flat lying sleeping bag comprising an upper layer 31 that attaches to bottom layer 1 where the top layer is sized such that the edges of the top layer extend past the longitudinal sides, top portion and bottom portions of the sleeping bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Carrez to have a quilted member that attaches to the sheets sized to extend past the perimeter of said sheets to provide more cover. Furthermore, it has been held that changes in size require mere ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
s 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrez, in view of Scherer (US 4884303 A), herein referred to as Scherer.
Regarding claim 13, Carrez does not explicitly disclose the sleeping bag further comprises one or more sleeping bag insulation chambers extending from a first side of the sleeping bag across a width of the sleeping bag to a second side of the sleeping bag; and wherein the quilt includes one or more quilt insulation chambers, the one or more quilt insulation chambers extending from a head of the quilt across a length of the quilt to a foot of the quilt. Scherer, however, discloses a sleeping bag comprising an upper portion 5 that further comprises an upper section 31 and lower section 32 each having a plurality of insulating chambers 39 and 49 defined by stitching lines 43 and 53 for the purpose of providing areas of insulation where insulation material such as batts of fluffy fibrous thermal insulation material (see Col. 3, lines 32-37) can be evenly distributed throughout the different layers of the sleeping bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeping bag disclosed by Carrez with the insulated chambers as taught by Scherer in order to provide heat insulation for maintaining heat within the sleeping bag to keep a user warm within.
Regarding claim 16, Carrez does not explicitly disclose wherein the sleeping bag further includes one or more sleeping bag insulation chambers extending in a first direction; wherein the quilt further includes one or more quilt insulation chambers extending in a second direction; and wherein the first direction is different and at an angle to the second direction. Scherer, however, discloses a sleeping bag comprising an upper portion 5 that further comprises an upper section 31 and lower section 32 each having a plurality of insulating chambers 39 and 49 defined by stitching lines 43 and 53, orientation of the insulation layers 43 and 53 and stitching 39 and 49 are in different directions perpendicular relative to each other, for the purpose of providing 
Regarding claim 19, Carrez does not explicitly disclose the quilt includes one or more quilt insulation chambers, the one or more quilt insulation chambers extending from a head of the quilt across a length of the quilt to a foot of the quilt. Scherer, however, discloses a sleeping bag comprising an upper portion 5 that further comprises an upper section 31 and lower section 32 each having a plurality of insulating chambers 39 and 49 defined by stitching lines 43 and 53 for the purpose of providing areas of insulation where insulation material such as batts of fluffy fibrous thermal insulation material (see Col. 3, lines 32-37) can be evenly distributed throughout the different layers of the sleeping bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeping bag disclosed by Carrez with the insulated chambers as taught by Scherer in order to provide heat insulation for maintaining heat within the sleeping bag to keep a user warm within.
Regarding claim 20, Carrez (in view of Scherer) teaches the quilt insulation chambers are configured to interface with the sleeping bag to promote heat retention and efficiency of the sleeping bag. (see Scherer FIG. 1-3; insulation layers 43 and 53 and stitching 39 and 49 are in in contact with each other and provide heat retention as they are filled with heat insulating materials).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carrez, in view of Maguire, (US 20080256705 A1), herein referred to as Maguire.
Regarding claim 14, Carrez does not explicitly disclose wherein the connecting portions include one or more attachment points of the quilt, the attachment points of the quilt spaced apart from each outer edge of the quilt. Maguire, however, discloses a sleeping bag system comprising a supplemental sheet 30 that attaches to sleeping bag 20 with attachment means 40 disposed within the edges of both the sleeping bag 20 and the supplemental sheet 30 for the purpose of sleeping under the supplemental sheet 30 if sleeping bag is too warm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Carrez with the fastening means for connecting a supplemental sheet as taught by Maguire since it has been held that substituting equivalents known for the same purpose requires mere ordinary skill in the art. Examiner notes attachment means as taught by Maguire includes VELCRO.RTM., buttons, zippers, threads, strings, hooks and glue (see paragraph [0014]).
Regarding claim 15, Carrez does not explicitly disclose wherein the connecting portions include one or more attachment points of the sleeping bag, the attachment points of the sleeping bag disposed proximate an outer edge of the top layer and the bottom layer of the sleeping bag; and wherein the connection portions include one or more attachment points of the quilt, the attachment points of the quilt spaced apart from each outer edge of the quilt. Maguire, however, discloses a sleeping bag system comprising a supplemental sheet 30 that attaches to sleeping bag 20 with attachment means 40 disposed within the edges of both the sleeping bag 20 and the supplemental sheet 30 for the purpose of sleeping under the supplemental sheet 30 if sleeping bag is too warm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Carrez with the fastening means for connecting a supplemental sheet as taught by Maguire since it has been held that substituting equivalents known for the same purpose requires mere ordinary skill in .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses sleeping bags, duvets, blankets, and comforters relevant in scope and structure to the claimed invention. The references relied upon for the rejection presented include Carrez, Kircher, Maguire, and Scherer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/26/2022